           Case 1:17-cr-00069-RDM Document 78 Filed 02/15/21 Page 1 of 8




                       UNITED STATES DISCTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



        UNITED STATES OF AMERICA           |
                                           |
             v.                            | Criminal No. 17-CR-69 (RDM)
                                           |
        CANDACE MARIE CLAIBORNE            |
        __________________________________ |


                      RENEWED EMERGENCY MOTION FOR
                          COMPASSIONATE RELEASE



   Candace Claiborne renews her motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A). She now has been infected with COVID-19.




   I.       Procedural Background


   Ms. Claiborne has served over 58% of the custodial portion of her sentence of 40 months of

imprisonment followed by 36 months of supervised release. In the normal course of

incarceration, she will be eligible for halfway house placement on October 12, 2021. She is in the

Secure Female Facility, Hazelton, in Bruceton, West Virginia. She filed an Emergency Motion

for Compassionate Release over the summer, and that filing is incorporated by reference. In July,

this Court issued a minute order denying her motion for compassionate release noting that if

circumstances changed, she could renew her motion.




                                                 1
          Case 1:17-cr-00069-RDM Document 78 Filed 02/15/21 Page 2 of 8




   II.      Argument


   Circumstances have unfortunately changed. COVID has come to Hazelton, and Ms.

Claiborne has been infected, as new, more infectious variants of this disease are circulating in the

United States.


         A. Ms. Claiborne now has COVID-19.


   COVID burned through SFF Hazelton this December. Ms. Claiborne’s cellmate caught it.

Then, on December 12, Ms. Claiborne herself began to feel ill—she had chills, body aches, and a

cough. On December 15, an RNA test confirmed she had COVID. [Ex. 1.]


   The DOJ Office of the Inspector General is tracking COVID infections in the BOP. It does

not disaggregate the infections at the Hazelton Secure Female Facility from the male Federal

Correctional Institute. But the numbers remain stark. As of February 12, 155 prisoners and 76

staff members have had COVID. One prisoner has died. See Active COVID-19 Cases Over Time

https://experience.arcgis.com/experience/ab22fb4c564e4f4b986e257c685190e8/page/page_2/

(visited Feb. 12, 2021).




                                                 2
      Case 1:17-cr-00069-RDM Document 78 Filed 02/15/21 Page 3 of 8




Id.




                                    3
            Case 1:17-cr-00069-RDM Document 78 Filed 02/15/21 Page 4 of 8




        B. COVID has unpredictable, long-lasting effects.


    Ms. Claiborne seems to have had a mild course of infection so far. But she is not out of the

woods. Recovery from this virus is not linear. And as we all have unfortunately learned, this virus

has strange and long-lasting effects.


                 1. Ms. Claiborne is not out of the woods simply because she has survived

                      this far.


    First, recovery from COVID is not a clear line. Just within the Bureau of Prisons, there have

been several cases of people who were thought to have recovered from a COVID infection, but

later died from it:


        •    Adrian Solarzano was a 54-year-old man held at FCI Terminal Island. Five days after

             he officially recovered, he had to be taken to the outside hospital. Nine days after that,

             he died. Bureau of Prisons, Inmate Death at FCI Terminal Island, May 27, 2020,

             https://www.bop.gov/resources/news/pdfs/20200527_press_release_trm.pdf.

        •    Gerald Porter was a 73-year-old man, held at FMC Lexington. Twelve days after he

             was “recovered,” he had a stroke. One week later, he was dead.

             https://www.bop.gov/resources/news/pdfs/20200731_press_release_lex.pdf.

        •    Marie Neba was a 56-year-old woman held at FMC Carswell. Six days after she was

             considered recovered, she went back to her prison’s medical unit; two days later, to

             an outside hospital. Thirteen days after that, she died, cuffed to a hospital bed and on

             a ventilator.

             https://www.bop.gov/resources/news/pdfs/20200826_press_release_crw.pdf; see


                                                   4
          Case 1:17-cr-00069-RDM Document 78 Filed 02/15/21 Page 5 of 8




           also Kaley Johnson and Mark Dent, Women fight for release from Fort Worth prison.

           Some with COVID-19 died while waiting, Fort Worth Star-Telegram, Aug. 31, 2020,

           https://www.star-telegram.com/news/coronavirus/article245310780.html.


   Ms. Claiborne may be considered recovered from her infection. But with our uncertain

knowledge, it is a hollow assurance.


               2. COVID infections have many sequalae.


   Second, death is not the only possible bad outcome of an infection. Many people are finding

that COVID infection leaves long-term damage in its wake. This virus is causing heart damage

with long-term risk of heart failure. CDC, Long-Term Effects of COVID-19, Nov. 13, 2020,

https://www.cdc.gov/coronavirus/2019-ncov/long-term-effects.html; Mayo Clinic, COVID-19

(coronavirus): Long-term effects, Nov. 17, 2020, https://www.mayoclinic.org/diseases-

conditions/coronavirus/in-depth/coronavirus-long-term-effects/art-20490351. It causes lung

problems. Id. It causes blood clots and strokes. Id. It even increases risks of Guillain-Barre

syndrome, Parkinson’s disease, and Alzheimer’s. Id. Some survivors of COVID infection who

never before had mental health issues develop psychosis. Pam Belluck, Small Number of Covid

Patients Develop Severe Psychotic Symptoms, New York Times, Dec. 28, 2020.

https://www.nytimes.com/2020/12/28/health/covid-psychosis-mental.html. These psychiatric

effects are being recorded all over the globe. See Aravinthan Varatharaj, et al., Neurological and

neuropsychiatric complications of COVID-19 in 153 patients: a UK-wide surveillance study, Lancet

Psychiatry, Oct. 7, 2020, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7316461/ and A.

Parra, et al., Psychotic symptoms in COVID-19 patients. A retrospective descriptive study. Psychiatry



                                                   5
         Case 1:17-cr-00069-RDM Document 78 Filed 02/15/21 Page 6 of 8




Research, vol 291, Sept. 2020,

https://www.sciencedirect.com/science/article/abs/pii/S0165178120315092?via%3Dihub.


   These effects are not attributable to pre-existing conditions. Even the healthiest among us

have long lasting issues. A study of competitive college athletes found that COVID infection left

15% with myocarditis (inflammation of the heart wall) and another 30% with cellular damage and

swelling. Saurabh Rajpal, et al., Research Letter: Cardiovascular Magnetic Resonance Findings in

Competitive Athletes Recovering From COVID-19 Infection, JAMA Cardiology, Sept 11, 2020,

https://jamanetwork.com/journals/jamacardiology/fullarticle/2770645.


   In short, the CDC guidelines may count Ms. Claiborne among the recovered, but her

struggles from her COVID infection may only be beginning. Facing any of these issues, Ms.

Claiborne is better off here in the District of Columbia than she is in Bruceton Mills, West

Virginia. Washington, DC has several top-rated hospitals. Howard University Hospital is just

blocks from Ms. Claiborne’s home and Washington Hospital Center is not much further.


       C. Ms. Claiborne can be reinfected, with the same or a new strain of COVID-19.


   Third, infection with COVID appears to provide only temporary immunity. Reinfection is

possible. See CDC, Investigative Criteria for Suspected Cases of SARS-CoV-2 Reinfection (ICR),

Oct. 27, 2020, https://www.cdc.gov/coronavirus/2019-ncov/php/invest-criteria.html. Health

outcomes seem to be worse in the second infection. Akiko Iwasaki, Comment: What reinfections

mean for COVID-19, The Lancet Infectious Diseases, Oct. 12, 2020,

https://www.thelancet.com/journals/laninf/article/PIIS1473-3099(20)30783-0/fulltext.

Scientists are only beginning to understand what the new variants mean for reinfection


                                                 6
            Case 1:17-cr-00069-RDM Document 78 Filed 02/15/21 Page 7 of 8




possibilities. See Kai Kupferschmidt, New coronavirus vairants could cause more reinfections, require

updated vaccines, Science (Jan. 15, 2021) https://www.sciencemag.org/news/2021/01/new-

coronavirus-variants-could-cause-more-reinfections-require-updated-vaccines.


    Prisons are no exception. Some are already seeing waves of second infections. Michigan has

found at least 115 people have tested positive for a second infection. Angie Jackson, State

reviewing possible COVID-19 reinfections after 115 prisoners test positive twice, Detroit Free Press,

December 12, 2020, https://amp.freep.com/amp/3876185001.


    There are many vectors for new infections to enter SFF Hazelton. In addition to staff coming

in and out of the prison every day, new prisoners arrive from all over. Ms. Claiborne continues to

live in fear of this disease.


    In short, if the BOP could not protect Ms. Claiborne once, it cannot protect her again.


           D. Ms. Claiborne has community support.


    In addition to her loving family and her mosque community, Ms. Claiborne has the support of

her neighbors. Mr. Wade Henderson is one of those supportive neighbors and has submitted a

letter for this Court’s consideration. [Ex. 2]


    III.      Ms. Claiborne has exhausted the required administrative remedies.

    Because of her infection, Ms. Claiborne submitted a new request to her warden to consider

her for home confinement or a reduction in sentence. She submitted the request to the Warden

on January 15, 2021. Thirty days have now elapsed.




                                                   7
         Case 1:17-cr-00069-RDM Document 78 Filed 02/15/21 Page 8 of 8




   IV.    Conclusion


   This Court should find that extraordinary and compelling reasons warrant a reduction in

sentence for Ms. Claiborne and send her home to safety.



Date: February 15, 2021                            Respectfully submitted,

                                                   /s/ Deborah M. Golden
                                                   Deborah M. Golden, D.C. Bar No. 470578
                                                   The Law Office of Deborah M. Golden
                                                   700 Pennsylvania Ave. SE, 2nd Floor
                                                   Washington, DC 20003
                                                   (202) 630-0332
                                                   Counsel for Defendant Candace Claiborne




                                               8
